BLED IN
                                           'STCOURT OF APPEALS
                                                 HOUSTON. TEXAS
           CAUSE NO 01-15-00066-CV           MAy %7 2QJ5
                     IN THE               CHRISTOPHER A. PR,NE
                                         CLERK

          FIRST COURT OF APPEALS

           HARRIS COUNTY TEXAS



       PATRICK OLAJIDE AKINWAMIDE

                  APPELLANT

                         V

   TRANSPORTATION INSURANCE COMPANY
       CNA INSURANCE COMPANY AND

     AUTOMATIC DATA PROCESSING INC.
                  APPELLEES



      FROM THE 80th DISTRICT COURT
         OF HARRIS COUNTY, TEXAS


REQUEST TO SUPPLEMENT THE CLERK'S RECORD
            IN CAUSE NO. 97-48526

            (TEX. R. APP. P. 34.5(C))


        PATRICK OLAJIDE AKINWAMIDE, PROSE
        2151 SOUTH KIRKWOOD ROAD, #295
        HOUSTON, TEXAS 77077
        (832) 620-9345
                        Request to Supplement the Clerk's Record

                                (Tex. R. App. P. 34.5 (c))

        The certified Clerk's Record was filed in the First Court ofAppeal on January
 20,2015 in Case No. 01-15-00066-CV.

        The Certified Clerk's Record filed on January 20,2015 does not include the
 Exhibits 'A' - 'K' attached to the "Plaintiff's Motion to Set Aside the Final Judgment
 in Cause No. 97-48526 as void; Dismiss the Plaintiffs claim for compensation for
 lack ofjurisdiction under the TWCA; and the Trial Court to proceed with the
 Plaintiffs Common Law causes ofaction until its final resolution" filed in the Trial
 Court August 6,2014.

       Appellant request the following documents filed with the District Clerk in
 Cause No. 97-48526 to be included in certified supplemental clerk's record which are
to be filed with the First Court ofAppeals:

    1. Appellant's Motion to set aside the Final Judgment in Cause No. 97-48526
       filed August 6,2014 including exhibits 'A' - 'K' attached to the motion.
The documents are required toproperly briefthe case.

Thank you for your cooperation in this matter.

Respectfully submitted,



Patrick Olajide Akinwamide, Pro Se
2151 S. KirkwoodRd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345
                           CERTIFICATE OF SERVICE



        I certify that atrue and correct copy ofthe forgoing instrument was delivered
 via certified mail, return receipt requested or hand delivered to all counsels ofrecord
 on this the 27th day ofMay 2015.


 The Clerk
 80th DistrictCourt
 201 Caroline, Room 915
 Harris County Civil Courthouse
 Houston, Texas 77002

 The District Clerk
Civil/FamilyPost Trial
201 Caroline, 2nd Floor
Harris County Civil Courthouse
Houston, Texas 77002

Mr. Jeffrey L. Diamond
TX Bar No. 058025000
1010 San Jacinto Street
Houston, Texas 77002
Attorney ofRecord for Transportation Insurance Company, CNA Insurance Company
and Automatic Data Processing Inc.




Patrick OlajideAkinwamide, Pro Se
2151 S. KirkwoodRd., Apt. 295
Houston, TX 77077
Tel: (832) 620-9345